 



Exhibit 10.16
BUILDERS FIRSTSOURCE, INC.
2005 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of
[                    ], 20[___], is made by and between Builders FirstSource,
Inc., a Delaware corporation (the “Company”), and [                    ] (the
“Optionee”).
     WHEREAS, the Company has adopted the Builders FirstSource Inc., 2005 Equity
Incentive Plan (the “Plan”), pursuant to which options may be granted to
purchase Stock;
     WHEREAS, the Company desires to grant to the Optionee a non-qualified stock
option (or “NQSO”) to purchase the number of shares of Stock provided for
herein;
     NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
Section 1. Grant of Option
     (a) Grant of Option. The Company hereby grants to the Optionee an Option to
purchase [                    ] shares of Stock on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. The Option is not
intended to be treated, and shall not be construed, as an ISO.
     (b) Incorporation of Plan. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Board shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Optionee and his/her legal representative in respect of any questions
arising under the Plan or this Agreement.
Section 2. Terms and Conditions of Option
     (a) Exercise Price. The price at which the Optionee shall be entitled to
purchase shares of Stock upon the exercise of all or any portion of the Option
shall be $[                    ] per share.

 



--------------------------------------------------------------------------------



 



Exhibit 10.16
     (b) Expiration Date. The Option shall expire at the close of business on
the tenth anniversary of the date of this Agreement.
     (c) Exercisability of Option. Subject to the other terms of this Agreement
regarding the exercisability of the Option, the Option shall become exercisable
as of the dates set forth below for the cumulative percentages of shares of
Stock set forth below, provided the Optionee is employed by the Company or an
Affiliate as of each such date:

             
 
  Date   Percentage of Shares    
 
           
 
  [                    ]   [___]    
 
  [                    ]   [___]    
 
  [                    ]   [___]    
 
  [                    ]   [___]    

The Board may, but shall not be required to, provide at any time for the
acceleration of the schedule set forth above.
     (d) Method of Exercise. The Option may be exercised only by written notice
in such form as the Company may adopt from time to time, delivered in person or
by mail in accordance with Section 3(a) and accompanied by payment therefor or
pursuant to such other procedure as the Company may adopt from time to time The
purchase price of the shares of Stock shall be paid to the Company (i) in cash
or its equivalent, (ii) by tendering to the Company shares of Stock already
owned by the Optionee, which, in the case of shares of Stock purchased by the
Optionee pursuant to the exercise of an option granted by the Company, have been
held by the Optionee for no less than six months following the date of such
purchase, in any case having a total Fair Market Value less than or equal to the
aggregate purchase price, (iii) to the extent permitted by law, by a “broker
cashless exercise” procedure approved by the Board, or (iv) by a combination of
the foregoing methods. If requested by the Board, the Optionee shall deliver
this Agreement evidencing the Option to the Secretary of the Company who shall
endorse thereon a notation of such exercise and return such Agreement to the
Optionee. [A minimum of 100 shares of Stock must be purchased upon the exercise
of the Option unless a lesser number of shares of Stock so purchased constitutes
the total number of shares of Stock then purchasable under the Option.]
     (e) Exercise Following Termination of Employment. Subject to Section 2(g),
in the event that the Optionee ceases to be employed by the Company or an
Affiliate, that portion of the Option that is not then exercisable shall
immediately terminate and that portion of the Option that is exercisable at the
time of the Optionee’s termination of employment shall terminate as follows:

2



--------------------------------------------------------------------------------



 



Exhibit 10.16
     (i) If the Optionee’s termination of employment is due to his/her death or
disability, as determined by the Board, the Option (to the extent exercisable at
the time of the Optionee’s termination of employment) shall be exercisable for a
period of [six months] following such termination of employment, and shall
thereafter terminate;
     (ii) If the Optionee’s termination of employment is by the Company or an
Affiliate for Cause (as defined below), the Option shall terminate on the date
of the Optionee’s termination of employment;
     (iii) If the Optionee voluntarily terminates his/her employment (other than
by retirement), the Option (to the extent exercisable at the time of the
Optionee’s termination) shall be exercisable for a period of [60 days] following
such termination of employment, and shall thereafter terminate; and
     (iv) If the Optionee’s termination of employment is for any other reason,
the Option (to the extent exercisable at the time of the Optionee’s termination
of employment) shall be exercisable for a period of [60 days] following such
termination of employment, and shall thereafter terminate.
For purposes of this Agreement, “Cause” means (i) any act of fraud, gross
negligence, or dishonesty in the performance of the Optionee’s duties or the
willful failure by the Optionee to perform Optionee’s duties; (ii) engaging in
any action with the intention of causing harm or damage to any of the Company’s
operations; (iii) conviction of a felony; or (iv) obtaining personal gain from a
transaction in which the Optionee has a conflict of interest with the Company.
Notwithstanding the foregoing, no provision in this Section 2(e) shall extend
the exercise period of an Option beyond its original term set forth in
Section 2(b).
     (f) Nontransferability. The Option shall not be transferable by the
Optionee other than by will or the laws of descent and distribution.
     (g) Rights as a Stockholder. The Optionee shall not be deemed for any
purpose to be the owner of any shares of Stock subject to the Option unless,
until and to the extent that (i) the Option shall have been exercised pursuant
to its terms, (ii) the Company shall have issued and delivered to the Optionee
the shares of Stock for which the Option shall have been exercised, and
(iii) the Optionee’s name shall have been entered as a stockholder of record
with respect to such shares of Stock on the books of the Company.
     (i) Income Taxes. The Company may, in its discretion, require that the
Optionee pay to the Company at or after (as determined by the Board) the time of
exercise of any portion of the Option any such additional amount as the Company
deems necessary to satisfy its liability to withhold federal, state or local
income tax or any other taxes

3



--------------------------------------------------------------------------------



 



Exhibit 10.16
incurred by reason of the exercise or the transfer of shares of Stock thereupon.
Section 3. Miscellaneous
     (a) Notices. Unless otherwise determined by the Board, any and all notices,
designations, consents, offers, acceptances and any other communications
provided for herein shall be given in writing and shall be delivered either
personally or by registered or certified mail, postage prepaid, which shall be
addressed, in the case of the Company to the General Counsel of the Company at
the principal office of the Company and, in the case of the Optionee, to
Optionee’s address appearing on the books of the Company or to Optionee’s
residence or to such other address as may be designated in writing by the
Optionee.
     (b) No Right to Continued Employment. Nothing in the Plan or in this
Agreement shall confer upon the Optionee any right to continue in the employ of
the Company or any Affiliate or shall interfere with or restrict in any way the
right of the Company and its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge the Optionee at any time for any reason
whatsoever, with or without Cause.
     (c) Bound by Plan. By signing this Agreement, the Optionee acknowledges
that he/she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.
     (d) Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and of the Optionee
and the beneficiaries, executors, administrators, heirs and successors of the
Optionee.
     (e) Validity/Invalidity. The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.
     (f) Modifications. No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.
     (g) Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.
     (h) Governing Law. This Agreement and the rights of the Optionee hereunder
shall be construed and determined in accordance with the laws of the State of
Delaware.
     (i) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

4



--------------------------------------------------------------------------------



 



Exhibit 10.16
     (j) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

5



--------------------------------------------------------------------------------



 



Exhibit 10.16
     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the ___day of                     , 20___.

                      BUILDERS FIRSTSOURCE, INC.    
 
               
 
  By:                          
 
  Its                          
 
                    [OPTIONEE]        
 
                    Signature:        
 
               
 
                    Printed Name:        
 
               
 
                    Address:        
 
               
 
                         

6